DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 12 March 2021 fails to place the application in condition for allowance. 
Claims 1-23 are currently pending.
Claims 1-20 are currently under examination
Claims 21-23 are currently withdrawn.

Status of Rejections
All previous rejections are herein maintained.
New rejections are provided below in light of the IDS dated 22 March 2021.
The drawing objection is herein withdrawn in light of Applicant’s comments on pg. 9 of the response filed 12 March 2021.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Non-provisional Application No’s 16/941372, 16/432857, 15415246, 15/356210, and Provisional Application 62/257,333, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In the instant case, claim 1, upon which all other pending claims depend, claims steps involving “obtaining a plate comprising one or more tiles, each tile of said one or more tiles comprising one or more connection points, wherein said plate further comprises a conductive seed layer;… manufacturing one or more interconnection features, each electrically coupled to a corresponding connection point of said one or more connection points of said each tile, wherein said manufacturing said one or more interconnection features comprises controlling an amount of said current that flows from said each deposition anode to deposit said material onto said plate to form said one or more interconnection features.”. The prior applications are deficient in disclosing forming interconnect features, obtaining plates with ties, connection points etc.
Therefore, in establishing the effective filing date of the instant claims in accordance with MPEP 2139.01 (b), the earlier patent applications do not fully support the instant claims and thus not entitled to their filing date.
As a result, previously relied upon Wirth is still applicable as prior art since it does not fall within a grace period for disqualification in accordance with 35 U.S.C. 102(b)(1).

Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “connection point” is it indefinite due to the disclosure of Fig. 16 and [0092], the indication in the figures is merely representative as to some type of structure between 1603 and 1613. It is indefinite as to what the structure is or how it limits the instant claim language. The limitations interpreted appears to be arbitrarily define a generic structure connected to a bump, yet without imparting particular limitation or structure as to defining what the “connection point”. Furthermore, the cited paragraph [0092] recites the “connection point 1614 of circuit 1613” thus not a part of claimed “tile”. The circuit 1613 is “within or proximal”, yet such structure is not claimed and nor inherently a part of the tile. Thus, it is indefinite as to the particular structure associated with the claimed connection points.
In response to Applicant’s arguments towards Wirth, Applicant attempted to use a priority claim to overcome the prior art rejection. Upon consideration of the claim, the prior applications do not fully support the instant claim language under 35 U.S.C. 112 to establish the effective filing date of the instant claims to be that of the earlier application. Thus, the instant claims effective filing date is 24 August 2020 in accordance with the Provisional Application 63/069203. As a result, previously cited Wirth is still eligible as prior art and does not qualify for an exception under 35 U.S.C. 102(b)(1).
No further arguments are presented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “connection point” is indefinite as to what is being claimed. The instant specification uses the term in [0017], [0093], and [0120]-[0121] yet does not define exactly what it is. [0017] and [0093] merely recites that the tiles have connection points and that interconnect features are formed to electrically couple to the connection points. [0120] recites vertical structures allow connection of die pads to connection points and [0121] recites columns may be angled to create connection points separated from a die pad. Since the claims are interpreted in light of the specification, and the specification fails to point out and distinctly define the instantly claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al (US 2017/0145584 A1) in view of Cohen et al (US 2005/0223543 A1) OR in the alternative Cohen in view of Wirth.
As to claim 1, Wirth discloses an electrochemical additive manufacturing method (note citation to reference numbers is consisted throughout Wirth and can be seen in Figs 1-3 with respect to the apparatus), comprising:
	Placing a plate with a seed layer in contact with an electrolyte solution ([0034] where the cathode is the as claimed plate, [0043] “conductive material” is interpreted as a seed layer,)

	placing an anode array in contact with the electrolyte solution, wherein the anode array comprises a plurality of deposition anodes (#10 [0038]); and
		each deposition anode of the plurality of deposition anodes is configured to provide current that flows from the deposition anode to the cathode through the electrolyte solution, resulting in deposition of the material onto the cathode ([0040]-[0041],[0052] among other passages).
	Cohen discloses using additive manufacturing processes to form interconnect elements and traces where the plate comprises a seed layer ([0036]-[0044], equivalent to the “plate…tile…and tile comprising one or more connection points” see Fug. 5 providing plate 102 with conductive vias 104 coated with a seed layer 110 [0127]) manufacturing one or more interconnection features, each electrically coupled to a corresponding connection point of said one or more connection points of said each tile (Fig. 5A-5J where electroplating is performed as disclosed via [0070], [0026], and [0031]), wherein said manufacturing said one or more interconnection features comprises controlling an amount of said current that flows from said each deposition anode to deposit said material onto said plate to form said one or more interconnection features (inherent to any electroplating process where the general recitation of “controlling” it equivalent to inherently applying a single current/voltage where the result is the deposition of material).


	Wirth fails to explicitly disclose a plate comprising one or more tiles, each tile of said one or more tiles comprising one or more connection points and manufacturing one or more interconnection features, each electrically coupled to a corresponding connection point of said one or more connection points of said each tile, wherein said manufacturing said one or more interconnection features comprises controlling an amount of said current that flows from said each deposition anode to deposit said material onto said plate to form said one or more interconnection features.
	It would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used a plate an tile with connection points to manufacture interconnect features as taught in Cohen in the method of Wirth because Wirth is disclosed as an electrochemical additive manufacturing process suitable for the use of providing different deposition patterns with the ability to form the interconnect structure via additive manufacturing to enhance the speed and simplicity of the structures made (Cohen [0032]).
	ALTERNATIVELY, it would have been obvious to one of ordinary skill in the art to have used the Strero-electrochemical deposition apparatus with an anode array with a plurality of deposition anodes as taught by Wirth to perform and form the structure of Cohen because it amounts to an obvious exchange of one additive manufacturing process for another to provide a predictable result of forming a plurality of layers in a particular structure (See MPEP 2144.07 
	
As to claims 2 and 3, Cohen further discloses wherein the interconnect features are wafer bumps or pillars (Fig. 5 #s 114 which further discloses bumps at the end of the interconnect – [0081], [0088], [0112] and caps 134 may be considered bumps as well – See Fig. 13M).

As to claim 4, Wirth further discloses aid aligning said plate and said anode array comprises using one or more sensors to determine a three-dimensional position and a three-dimensional orientation of said plate relative to said anode array ([0044]); and, using one or more actuators to set or modify said three-dimensional position and said three- dimensional orientation of said plate relative to said anode array ([0044] use of cathode slider, [0049]-[0050]). 

As to claim 5, Cohen further discloses further comprising removing portions of said conductive seed layer not covered by said one or more interconnection features. (Fig. 5C removal of portions 110) [0075]).

As to claim 6, the limitation “further comprising controlling said amount of said current that flows from said each deposition anode to increase a thickness of said conductive seed layer in one or more regions of said plate” is inherently performed via any electrodeposition process since controlling is generically drawn towards the amount of current, which under the broadest 

As to claims 7, Cohen further discloses wherein one or more of said one or more interconnection features comprise portions that are not substantially perpendicular to said plate. (See Fig. 5G).

As to claim 8, the limitation “comprisingPage 3 of 9Appl. No. 17/112,909Amdt. dated 2/15/2021Reply to Restriction Office Action of 02/11/2021 successively activating horizontally offset anodes of said plurality of deposition anodes to construct said portions that are not substantially perpendicular to said plate.” Would necessarily be met via constructing different patterns as the layers are forms when using the apparatus of Wirth in forming plural layers which have horizontal offsets between layers. See for examples Figs. 9A/11A and [0053].

As to claim 9, Cohen further comprises constructing vertical portions of said one or more of said one or more interconnection features that are substantially perpendicular to said plate; depositing an inert material onto said plate between said vertical portions; and, activating said horizontally offset anodes after said depositing said inert material (embodiment Fig. 7F).

As to claims 10 and 11, Cohen further discloses wherein said material comprises a first material and a second material; and, said deposit said material onto said plate to form said one or more interconnection features comprises deposit said first material onto said plate; and deposit 

As to claim 12, the limitations “comprises two or more tiles; and, said manufacturing said one or more interconnection features further comprises Page 4 of 9Appl. No. 17/112,909 Amdt. dated 2/15/2021 Reply to Restriction Office Action of 02/11/2021 using one or more actuators to position said anode array proximal to each tile of said two or more tiles to manufacture interconnection features associated with said each tile.” is prima facie obvious to provide duplicate parts of workpieces and provide the expected result of making plural tiles with interconnects. See MPEP 2144.0 VI B.

As to claim 13, Wirth discloses obtaining a build plan that comprises a layer description of each layer of a plurality of layers of the object to be manufactured (Fig. 5 #500), 
		wherein the layer description comprises 
			a target map comprising a desired presence or absence of the material at a plurality of locations within an associated layer (Fig. 5 #501 “layer slice”); and
			one or more process parameter values that affect a manufacturing process for the associated layer (Fig. 5 #502 “anode array signals which dictate where the deposition takes place);
	manufacturing each layer of the plurality of layers, wherein manufacturing a layer of the plurality of layers comprises 
		setting or confirming a position of the cathode relative to the anode array to begin the manufacturing of the layer (Fig. 5 #506);

		measuring one or more feedback signals across the anode array (Fig. 5 #509/511/513);
		analyzing the one or more feedback signals to produce a deposition analysis that comprises an extent to which deposition has progressed at the plurality of locations within the layer (Fig. 5 #511));
		determining whether deposition of the layer is complete based on the deposition analysis (Fig. 5 #512);
	when deposition of the layer is not complete, determining whether to modify one or more of the one or more process parameter values associated with the layer (Fig. 5 #510); and,
	when deposition of the layer is complete and when a subsequent layer of the plurality of layers has not been manufactured, manufacturing the subsequent layer (Fig. 5 line from 512 to 504).


As to claim 14, Wirth further discloses wherein the one or more feedback signals comprise a map of current across the anode array ([0082] where monitoring the current of active anodes inherently forms a map of current absent further limitation of how/what is being presented).

As to claim 15, the steps of “calculating” are in actuality mental steps which may be performed in any discernable manner, such as counting. Further, the number of pixels may even 
	Thus, the claims do not further limit the instant claim language insomuch as they are necessarily met through the evaluation if a layer is complete. See MPEP 2112.02.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Cohen, OR Cohen in view of Wirth as applied to claim 13 above, and further in view of Wilson et al (US 2005/0183959 A1)
As to claim 16, Wirth in view of Cohen, OR Cohen in view of Wirth fail to explicitly disclose wherein calculating the map of desired current output from each deposition anode comprises applying one or more transformations to the target map associated with the layer.
	Wilson discloses wherein applying one or more transformations to the current map associated with the layer ([0040]) to transform baseline currents to new currents to account for see layer variation.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a transformation of the currents as taught by Wilson in the current map of Wirth in view of Cohen, OR Cohen in view of Wirth in order to take into account seed layer variations.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Cohen, OR Cohen in view of Wirth as applied to claim 13 above, and further in view of Cohen (US 2001/0014409 A1 herein referred to as Cohen ‘409).
As to claims 17 and 18, Wirth in view of Cohen, OR Cohen in view of Wirth fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one 
	Cohen ‘409 discloses redressing of anodes which have been eroded ([0072]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the redressing method to of Cohen ‘409 in the method of Wirth in view of Cohen, OR Cohen in view of Wirth in order to plate metal back onto anodes which have been eroded.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Cohen, OR Cohen in view of Wirth, as applied to claim 13 above, and further in view of Van Den Bossche et al (US 2011/0210005 A1).
As to claims 17 and 19, Wirth in view of Cohen, OR Cohen in view of Wirth fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one or more of the anode array and the electrolyte solution wherein the one or more maintenance actions comprise activating one or more deposition anodes onto which a film has formed to cause removal of the film.
	Van Den Bossche discloses activating one or more deposition anodes onto which a film has formed to cause removal of the film. ([0121]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the activating method of Van Den Dossche in the method of Wirth in view of Cohen, OR Cohen in view of Wirth in order to clean the electrodes.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Cohen, OR Cohen in view of Wirth as applied to claim 13 above, and further in view of Cohen et al (US 2005/0176238 A1 herein referred to as Cohen ‘238).
As to claims 17 and 20, Wirth in view of Cohen, OR Cohen in view of Wirth fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one or more of the anode array and the electrolyte solution wherein the one or more maintenance actions comprise removal of bubbles from the electrolyte solution.
	Cohen ‘238 discloses removal of bubbles from the electrolyte solution. ([0536] deassing).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the bubble removal method of Cohen ‘238 in the method of Wirth in view of Cohen, OR Cohen in view of Wirth in order to reduce bubble formation, remove bubbles once formed, and degas the plating bath in order to take precautionary measure to mitigate deleterious effects of bubble formation ([0536]).


Claims 1-3, 5-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN204097583 and cited on the IDS dated 22 March 2021 and translation provided herein)  in view of Cohen et al (US 2005/0223543 A1) OR in the alternative Cohen in view of Chen.
As to claim 1, Chen discloses an electrochemical additive manufacturing method using deposition feedback control, comprising:

	each deposition anode of the plurality of deposition anodes is configured to provide current that flows from the deposition anode to the cathode through the electrolyte solution, resulting in deposition of the material onto the cathode ([0032]);
	Cohen discloses using additive manufacturing processes to form interconnect elements and traces where the plate comprises a seed layer ([0036]-[0044], equivalent to the “plate…tile…and tile comprising one or more connection points” see Fug. 5 providing plate 102 with conductive vias 104 coated with a seed layer 110 [0127]) manufacturing one or more interconnection features, each electrically coupled to a corresponding connection point of said one or more connection points of said each tile (Fig. 5A-5J where electroplating is performed as disclosed via [0070], [0026], and [0031]), wherein said manufacturing said one or more interconnection features comprises controlling an amount of said current that flows from said each deposition anode to deposit said material onto said plate to form said one or more interconnection features (inherent to any electroplating process where the general recitation of “controlling” it equivalent to inherently applying a single current/voltage where the result is the deposition of material).
	Cohen fails to explicitly disclose placing an anode array in contact with said electrolyte solution, wherein said anode array comprises a plurality of deposition anodes; and each deposition anode of said plurality of deposition anodes is configured to independently provide current that flows from said power supply through said deposition anode to said plate through said electrolyte solution, resulting in deposition of material onto said plate.

	It would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used a plate an tile with connection points to manufacture interconnect features as taught in Cohen in the method of Chen because Chen is disclosed as an electrochemical additive manufacturing process suitable for the use of providing different deposition patterns with the ability to form the interconnect structure via additive manufacturing to enhance the speed and simplicity of the structures made (Cohen [0032]).
	ALTERNATIVELY, it would have been obvious to one of ordinary skill in the art to have used the Strero-electrochemical deposition apparatus with an anode array with a plurality of deposition anodes as taught by Chen to perform and form the structure of Cohen because it amounts to an obvious exchange of one additive manufacturing process for another to provide a predictable result of forming a plurality of layers in a particular structure (See MPEP 2144.07 and 2143 B) with the benefit of all electrode points can simultaneously work and can be connected in parallel for printing, so that tens of thousands of anodes simultaneously work for performing 3D printing on a thick-walled or solid metal piece, the working efficiency is quite high, and the energy consumption is low (Chen Abstract).

As to claims 2 and 3, Cohen further discloses wherein the interconnect features are wafer bumps or pillars (Fig. 5 #s 114 which further discloses bumps at the end of the interconnect – [0081], [0088], [0112] and caps 134 may be considered bumps as well – See Fig. 13M).


As to claim 5, Cohen further discloses further comprising removing portions of said conductive seed layer not covered by said one or more interconnection features. (Fig. 5C removal of portions 110) [0075]).

As to claim 6, the limitation “further comprising controlling said amount of said current that flows from said each deposition anode to increase a thickness of said conductive seed layer in one or more regions of said plate” is inherently performed via any electrodeposition process since controlling is generically drawn towards the amount of current, which under the broadest reasonable interpretation may be a singular current over time, since as the deposition progresses, the thickness on the layer inherently increases on the entirety of the plate, reading on “one o r more regions”.

As to claims 7, Cohen further discloses wherein one or more of said one or more interconnection features comprise portions that are not substantially perpendicular to said plate. (See Fig. 5G).

As to claim 8, the limitation “comprisingPage 3 of 9Appl. No. 17/112,909Amdt. dated 2/15/2021Reply to Restriction Office Action of 02/11/2021 successively activating horizontally offset anodes of said plurality of deposition anodes to construct said portions that are not substantially 

As to claim 9, Cohen further comprises constructing vertical portions of said one or more of said one or more interconnection features that are substantially perpendicular to said plate; depositing an inert material onto said plate between said vertical portions; and, activating said horizontally offset anodes after said depositing said inert material (embodiment Fig. 7F).

As to claims 10 and 11, Cohen further discloses wherein said material comprises a first material and a second material; and, said deposit said material onto said plate to form said one or more interconnection features comprises deposit said first material onto said plate; and deposit said second material on top of said first material, wherein the first material can be copper and the second can be silver ([0080] sacrificial/structural material, [0140], [0070]).

As to claim 12, the limitations “comprises two or more tiles; and, said manufacturing said one or more interconnection features further comprises Page 4 of 9Appl. No. 17/112,909 Amdt. dated 2/15/2021 Reply to Restriction Office Action of 02/11/2021 using one or more actuators to position said anode array proximal to each tile of said two or more tiles to manufacture interconnection features associated with said each tile.” is prima facie obvious to provide duplicate parts of workpieces and provide the expected result of making plural tiles with interconnects. See MPEP 2144.0 VI B.

As to claim 15, the steps of “calculating” are in actuality mental steps which may be performed in any discernable manner, such as counting. Further, the number of pixels may even be interpreted as a singular “pixel” for the entire structure and thus reads of “a number” as recited.
	Thus, the claims do not further limit the instant claim language insomuch as they are necessarily met through the evaluation if a layer is complete. See MPEP 2112.02.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cohen, OR Cohen in view of Chen as applied to claim 13 above, and further in view of Wilson et al (US 2005/0183959 A1)
As to claim 16, Chen in view of Cohen, OR Cohen in view of Chen fail to explicitly disclose wherein calculating the map of desired current output from each deposition anode comprises applying one or more transformations to the target map associated with the layer.
	Wilson discloses wherein applying one or more transformations to the current map associated with the layer ([0040]) to transform baseline currents to new currents to account for see layer variation.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a transformation of the currents as taught by Wilson in the current map of Wirth in view of Cohen, OR Cohen in view of Wirth in order to take into account seed layer variations.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cohen, OR Cohen in view of Chen as applied to claim 13 above, and further in view of Cohen (US 2001/0014409 A1 herein referred to as Cohen ‘409).
As to claims 17 and 18, Chen in view of Cohen, OR Cohen in view of Chen fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one or more of the anode array and the electrolyte solution wherein the one or more maintenance actions comprise replacing material onto one or more deposition anodes that have eroded.
	Cohen ‘409 discloses redressing of anodes which have been eroded ([0072]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the redressing method to of Cohen ‘409 in the method of Chen in view of Cohen, OR Cohen in view of Chen in order to plate metal back onto anodes which have been eroded.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cohen, OR Cohen in view of Chen, as applied to claim 13 above, and further in view of Van Den Bossche et al (US 2011/0210005 A1).
As to claims 17 and 19, Chen in view of Cohen, OR Cohen in view of Chen fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one or more of the anode array and the electrolyte solution wherein the one or more maintenance actions comprise activating one or more deposition anodes onto which a film has formed to cause removal of the film.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the activating method of Van Den Dossche in the method of Chen in view of Cohen, OR Cohen in view of Chen in order to clean the electrodes.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cohen, OR Cohen in view of Chen as applied to claim 13 above, and further in view of Cohen et al (US 2005/0176238 A1 herein referred to as Cohen ‘238).
As to claims 17 and 20, Chen in view of Cohen, OR Cohen in view of Chen fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one or more of the anode array and the electrolyte solution wherein the one or more maintenance actions comprise removal of bubbles from the electrolyte solution.
	Cohen ‘238 discloses removal of bubbles from the electrolyte solution. ([0536] deassing).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the bubble removal method of Cohen ‘238 in the method of Chen in view of Cohen, OR Cohen in view of Chen in order to reduce bubble formation, remove bubbles once formed, and degas the plating bath in order to take precautionary measure to mitigate deleterious effects of bubble formation ([0536]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 22 March 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795